                 Case 19-51050-BLS                Doc 24     Filed 10/02/20        Page 1 of 20



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11


    WOODBRIDGE GROUP OF COMPANIES, LLC, et                          Case No. 17-12560 (BLS)
    al.,1

                                                                    (Jointly Administered)
                            Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee of                     Adv. Proc Case Nos. (SEE EXHIBIT I)
    the Woodbridge Liquidation Trust, successor in
    interest to the estate of Woodbridge Group of
    Companies, LLC, et al.,


                                     Plaintiff,


    v.


    (SEE EXHIBIT I ATTACHED HERETO),


                                     Defendant.




                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

I, ALISON MOODIE, being duly sworn, deposes and says:




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.
                    Case 19-51050-BLS            Doc 24      Filed 10/02/20       Page 2 of 20




1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC 2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On September 10, 2020, I caused to be served the “Scheduling Order,” dated September 3 rd,
   2020, hereto attached as Exhibit II, by causing true and correct copies to be:

        i.       enclosed securely in separate postage pre-paid envelopes and delivered via first class
                 mail to those parties listed on the annexed Exhibit A, and

       ii.       delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                 /s/ Alison Moodie
                                                                                 Alison Moodie
    Sworn to before me this
    18th day of September, 2020
    /s/ Diane M. Streany
    Notary Public, State of New York
    No. 01ST5003825
    Qualified in Westchester County
    Commission Expires November 2, 2022




2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
           Case 19-51050-BLS            Doc 24      Filed 10/02/20       Page 3 of 20




                                     EXHIBIT A




2
    Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
Case 19-51050-BLS   Doc 24   Filed 10/02/20   Page 4 of 20
           Case 19-51050-BLS            Doc 24      Filed 10/02/20       Page 5 of 20




                                      EXHIBIT B




2
    Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
Case 19-51050-BLS   Doc 24   Filed 10/02/20   Page 6 of 20
           Case 19-51050-BLS            Doc 24      Filed 10/02/20       Page 7 of 20




                                      EXHIBIT I




2
    Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                Case
                Case 19-50566-BLS
                     19-51050-BLS Doc
                                  Doc 25-2
                                      24 Filed
                                           Filed10/02/20
                                                 09/03/20 Page
                                                           Page8 2ofof202




 Defendant(s)                                               Adv. Proc. Case No.

 ELIZABETH HASKELL                                               19-50839
 JAMES E. CAMPBELL JR. INC. d/b/a CAMPBELL                       19-50965
 FINANCIAL CORP.; JAMES CAMPBELL
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                        19-50566
 CUSTODIAN FOR THE BENEFIT OF DONALD L. ENGLE
 JR. IRA; DONALD L. ENGLE JR.
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                        19-50583
 CUSTODIAN FOR THE BENEFIT OF DEBORAH J.
 MURPHY IRA; DEBORAH J. MURPHY
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF                    19-50794
 SHERRY L COLLVER; SHERRY L. COLLVER
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF                    19-50806
 JEANNE MARIE SPEZIA; JEANNE MARIE SPEZIA
 CHRISTOPHER J. WATSON                                           19-50848
 CHRISTOPHER LONGWORTH                                           19-50928
 ERIC LITTLE                                                     19-50944
 FRONTIER ADVISORS GROUP INC.; DAVID NICHOLS                     19-50945
 ALFRED S. MALIANNI, IN HIS CAPACITY AS CO-                      19-51034
 TRUSTEE OF THE ALFRED S. & GAIL MALIANNI
 REVOCABLE LIVING TRUST; GAIL E. MALIANNI, IN
 HER CAPACITY AS CO-TRUSTEE OF THE ALFRED S. &
 GAIL MALIANNI REVOCABLE LIVING TRUST; ALFRED
 S. MALIANNI; GAIL E. MALIANNI
 UMA GAJAVADA                                                    19-51046
 JAY N. BROWN                                                    19-51047
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                        19-51050
 CUSTODIAN FOR THE BENEFIT OF CHRISTOPHER M.
 SOULIER ROTH IRA; CHRISTOPHER M. SOULIER
 STRUCTURED STRATEGIES, LLC; ALAN HOFFMAN                        19-51067
 DEB BRUNDAGE                                                    19-51069




DOCS_DE:226200.2 94811/003
           Case 19-51050-BLS            Doc 24      Filed 10/02/20       Page 9 of 20




                                      EXHIBIT II




2
    Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-51050-BLS              Doc 24         Filed 10/02/20       Page 10 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                                         Case No. 17-12560 (BLS)
    LLC, et al.,1
                                                                           (Jointly Administered)
                                   Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in                        Adv. Proc. Case Nos. (SEE EXHIBIT 1)
    interest to the estate of Woodbridge Group of
    Companies, LLC, et al.,

                                        Plaintiff,

    v.

    (SEE EXHIBIT 1 ATTACHED HERETO),

                                        Defendant.

                                             SCHEDULING ORDER

                    To promote the efficient and expeditious disposition of adversary proceedings, the

following schedule shall apply to each of the above-captioned adversary proceedings.

                    IT IS HEREBY ORDERED that:

                   1.        The discovery planning conference described in Fed.R.Civ.P. 26(f), made

applicable by Fed.R.Bankr.P. 7026, shall be deemed to have taken place, provided, however, that

the parties each reserve their rights regarding issues concerning electronic discovery.

                   2.        The above-captioned adversary proceedings are assigned to mediation

pursuant to Local Rule 9019-5.

1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
    Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
    Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.

DOCS_DE:229850.4 94811/003                                  1
                Case 19-51050-BLS             Doc 24       Filed 10/02/20   Page 11 of 20




                3.           No later than thirty (30) days after this Scheduling Order is entered, the

Defendant shall provide the Plaintiff with a list of three (3) proposed mediators.

                4.           No later than forty-five (45) days after this Scheduling Order is entered,

the parties shall file a Stipulation Regarding Appointment of a Mediator setting forth the

mediator selected by the parties and the date the mediation has been set to commence. If the

Parties cannot agree on a mediator, the Plaintiff shall file a statement alerting the Court of such

inability and a request that the Court select and appoint a mediator to the proceeding.

                5.           All formal discovery between the parties, including, but not limited to the

service of initial disclosures under Fed.R.Civ.P. 26(a)(1), shall be tolled until after the filing of

the Mediator’s Certificate of Completion pursuant to Local Rule 9019-5(f)(ii). The form of

stipulation tolling discovery attached hereto as Exhibit A is hereby approved.

                6.           The parties shall provide the initial disclosures under

Fed.R.Civ.P. 26(a)(1) no later than thirty (30) days after the filing of the Certificate of

Completion. Any extension of the deadline to provide initial disclosures may be made by

agreement of the parties or by Order of the Court for good cause shown.

                7.           All fact discovery shall be completed no later than one hundred twenty

(120) days after the filing of the Certificate of Completion.

                8.           Any expert report required pursuant to Federal Rule of Civil Procedure

26(a)(2)(B) shall be served by the party which bears the burden of proof for that issue, not

including any report by Plaintiff on insolvency of the Debtors, no later than one hundred sixty-

five (165) days after the filing of the Certificate of Completion. If the Defendant intends to
DOCS_DE:229850.4 94811/003                             2
                Case 19-51050-BLS             Doc 24        Filed 10/02/20   Page 12 of 20




provide expert testimony regarding the insolvency of the Debtors, notice of the Defendant’s

intent to submit any such expert report must be provided no later than one hundred fifty (150)

days after the filing of the Certificate of Completion, and any such expert report must be

provided no later than one hundred eighty (180) days after the filing of the Certificate of

Completion. Any expert rebuttal report by Plaintiff on the insolvency of the Debtors, shall be

provided no later than two hundred ten (210) days after the filing of the Certificate of

Completion. Any Party’s expert report intended to rebut any other expert report, including any

other expert reports that may be filed earlier than the deadlines established in this subparagraph,

shall be provided no later than thirty (30) days after the report being rebutted, provided, however,

that in no event shall the thirty (30) day period start prior to one hundred twenty (120) days after

the filing of the Certificate of Completion. All reports shall provide the information required by

Fed.R.Civ.P. 26(a)(2)(B). All expert discovery shall be completed no later than two hundred

seventy (270) days after the filing of the Certificate of Completion.

                9.           If either party does not agree to toll discovery until after the conclusion of

mediation in accordance with paragraph 5 of this Order, it must notify the other party in writing

within five (5) days of the entry of this Scheduling Order, and, in such instances, the following

subparagraphs (a) through (d) shall apply:

                (a)          The discovery planning conference described in Fed.R.Civ.P. 26(f), made

                             applicable by Fed.R.Bankr.P. 7026, shall be deemed to have taken place,

                             provided, however, that the parties each reserve their rights regarding

                             issues concerning electronic discovery.
DOCS_DE:229850.4 94811/003                              3
                Case 19-51050-BLS             Doc 24       Filed 10/02/20   Page 13 of 20




                (b)          The parties shall provide the initial disclosures under Fed.R.Civ.P.

                             26(a)(1) no later than thirty (30) days after the date this Scheduling Order

                             is entered. Any extension of the deadline to provide initial disclosures

                             may be made by agreement of the parties or by Order of the Court for

                             good cause shown.

                (c)          All fact discovery (“Fact Discovery”) shall be completed no later than one

                             hundred twenty (120) days after the date this Scheduling Order is entered.

                (d)          Any expert report required pursuant to Federal Rule of Civil Procedure

                             26(a)(2)(B) shall be served by the Party which bears the burden of proof

                             for that issue, not including any report by Plaintiff on insolvency of the

                             Debtor, no later than one hundred sixty-five (165) days after the date this

                             Scheduling Order is entered. If the Defendant intends to provide expert

                             testimony regarding the insolvency of the Debtors, notice of the

                             Defendant’s intent to submit any such expert report must be provided no

                             later than one hundred fifty (150) days after the date this Scheduling Order

                             is entered, and any such expert report must be provided no later than one

                             hundred eighty (180) days after the date this Scheduling Order is entered.

                             Any expert rebuttal report by Plaintiff on the insolvency of the Debtors

                             shall be provided no later than two hundred ten (210) days after the date

                             this Scheduling Order is entered. Any Party’s expert report intended to

                             rebut any other expert report, including any other expert reports that may
DOCS_DE:229850.4 94811/003                             4
                Case 19-51050-BLS             Doc 24        Filed 10/02/20    Page 14 of 20




                             be filed earlier than the deadlines established in this subparagraph, shall be

                             provided no later than thirty (30) days after the report being rebutted,

                             provided, however, that in no event shall the thirty (30) day period start

                             prior to one hundred twenty (120) days after the date this Scheduling

                             Order is entered. All reports shall provide the information required by

                             Fed.R.Civ.P. 26(a)(2)(B). All expert discovery shall be completed, and

                             discovery shall close, no later than two hundred seventy (270) days after

                             the date this Scheduling Order is entered.

                 10.         All motions pursuant to Rule 5011-1 of the Local Rules, including a

motion for withdrawal of the reference or motion for a determination of whether the Court has

authority to enter final orders and judgments, shall be filed and served not sooner than thirty (30)

days after the close of all discovery and not later than 60 days prior to trial, and shall be subject

to the Local Rules.

                 11.         All dispositive motions shall be filed and served by not later than thirty

(30) days after the close of all discovery and shall be subject to Rule 7007-1 of the Local Rules.

                 12.         The parties shall file, no later than three (3) business days prior to the date

set for Trial, their Joint Pretrial Memorandum approved by all counsel and shall

contemporaneously deliver two (2) copies thereof to Judge Shannon’s chambers.

                 13.         As soon as is feasible after the close of all discovery, the Plaintiff shall

contact the Court to schedule a final pretrial conference in accordance with Local Rule

7016-2(a).
DOCS_DE:229850.4 94811/003                              5
                Case 19-51050-BLS            Doc 24       Filed 10/02/20   Page 15 of 20




                 14.         The Plaintiff shall immediately notify Chambers upon the settlement,

dismissal or other resolution of any adversary proceeding subject to this Order and shall file with

the Court appropriate evidence of such resolution as soon thereafter as is feasible. The Plaintiff

shall file a status report sixty (60) days after the date of this Scheduling Order, each sixty (60)

days thereafter, and thirty (30), twenty (20), and ten (10) days prior to trial, setting out the status

of each unresolved adversary proceeding subject to this Order. Plaintiff shall immediately advise

Chambers, in writing, of any occurrence or circumstance which Plaintiff believes may suggest or

necessitate the adjournment or other modification of the trial setting.

                 15.         Deadlines contained in this Scheduling Order may be extended by written

agreement of the parties or upon written motion or stipulation for cause shown.

                 16.         The Plaintiff shall serve this Scheduling Order on each of the Defendant’s

in the above-captioned adversary proceedings within five (5) business days after the entry of this

Order.




 Dated: September 3rd, 2020                     BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                           JUDGE




DOCS_DE:229850.4 94811/003                            6
                Case 19-51050-BLS   Doc 24   Filed 10/02/20   Page 16 of 20




                                EXHIBIT A TO ORDER




DOCS_DE:229850.4 94811/003
                  Case 19-51050-BLS                Doc 24     Filed 10/02/20         Page 17 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

WOODBRIDGE GROUP OF COMPANIES,                                         Case No. 17-12560 (BLS)
LLC, et al.,1
                                                                       (Jointly Administered)
                           Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in                         Adv. Proc No. 19- _________ (BLS)
interest to the estate of Woodbridge Group of
Companies, LLC, et al.,

                                      Plaintiff,

           v.

[DEFENDANT NAME],

                                      Defendant.

                               STIPULATION TO TOLL
                DISCOVERY UNTIL AFTER THE CONCLUSION OF MEDIATION

           Plaintiff Michael Goldberg, (the “Plaintiff”), as Liquidating Trustee of the Woodbridge

Liquidation Trust, successor in interest to the estate of Woodbridge Group of Companies, LLC,

et al., and the above-captioned defendant (the “Defendant” and together with the Plaintiff, the

“Parties”), hereby agree and stipulate that, in according with the scheduling order dated

________________, 2020, discovery shall be tolled until after the filing of a mediator’s

Certificate of Completion pursuant to Local Rule 9019-5(f)(ii).




1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
    Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
    Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.


DOCS_DE:229850.4 94811/003
                Case 19-51050-BLS   Doc 24       Filed 10/02/20     Page 18 of 20




Dated: _______________, 2020


 [FIRM]                                          PACHULSKI STANG ZIEHL & JONES LLP



 By:                                             By:
       [Attorney]                                Richard M. Pachulski (CA Bar No. 90073)
       [Address]                                 Andrew W. Caine (CA Bar No. 110345)
       [City, State, Zip]                        Bradford J. Sandler (DE Bar No. 4142)
       Tel: ___________                          Colin R. Robinson (DE Bar No. 5524)
       Fax: __________                           919 North Market Street, 17th Floor
       Email: ___________                        P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
       Counsel for Defendant                     Telephone: 302-652-4100
                                                 Fax: 302-652-4400
                                                 Email: rpachulski@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        bsandler@pszjlaw.com
                                                        crobinson@pszjlaw.com

                                                 Counsel for Plaintiff




                                             2
DOCS_DE:229850.4 94811/003
                Case
                Case 19-51050-BLS
                     19-50566-BLS Doc
                                  Doc 24
                                      25-2 Filed
                                              Filed
                                                  10/02/20
                                                    09/03/20 Page
                                                               Page
                                                                  191ofof20
                                                                          2




                                       EXHIBIT 1




DOCS_DE:229850.4 94811/003
                Case
                Case 19-51050-BLS
                     19-50566-BLS Doc
                                  Doc 24
                                      25-2 Filed
                                              Filed
                                                  10/02/20
                                                    09/03/20 Page
                                                               Page
                                                                  202ofof20
                                                                          2




 Defendant(s)                                                Adv. Proc. Case No.

 ELIZABETH HASKELL                                                19-50839
 JAMES E. CAMPBELL JR. INC. d/b/a CAMPBELL                        19-50965
 FINANCIAL CORP.; JAMES CAMPBELL
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                         19-50566
 CUSTODIAN FOR THE BENEFIT OF DONALD L. ENGLE
 JR. IRA; DONALD L. ENGLE JR.
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                         19-50583
 CUSTODIAN FOR THE BENEFIT OF DEBORAH J.
 MURPHY IRA; DEBORAH J. MURPHY
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF                     19-50794
 SHERRY L COLLVER; SHERRY L. COLLVER
 MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF                     19-50806
 JEANNE MARIE SPEZIA; JEANNE MARIE SPEZIA
 CHRISTOPHER J. WATSON                                            19-50848
 CHRISTOPHER LONGWORTH                                            19-50928
 ERIC LITTLE                                                      19-50944
 FRONTIER ADVISORS GROUP INC.; DAVID NICHOLS                      19-50945
 ALFRED S. MALIANNI, IN HIS CAPACITY AS CO-                       19-51034
 TRUSTEE OF THE ALFRED S. & GAIL MALIANNI
 REVOCABLE LIVING TRUST; GAIL E. MALIANNI, IN
 HER CAPACITY AS CO-TRUSTEE OF THE ALFRED S. &
 GAIL MALIANNI REVOCABLE LIVING TRUST; ALFRED
 S. MALIANNI; GAIL E. MALIANNI
 UMA GAJAVADA                                                     19-51046
 JAY N. BROWN                                                     19-51047
 ASCENSUS, LLC DBA PROVIDENT TRUST GROUP,                         19-51050
 CUSTODIAN FOR THE BENEFIT OF CHRISTOPHER M.
 SOULIER ROTH IRA; CHRISTOPHER M. SOULIER
 STRUCTURED STRATEGIES, LLC; ALAN HOFFMAN                         19-51067
 DEB BRUNDAGE                                                     19-51069




DOCS_DE:226200.2 94811/003
